DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 12/14/2021.  Claims 2 and 5 have been canceled.  Claims 1, 3, 4 and 6 are now pending.  

Allowable Subject Matter

3.	Claims 1, 3, 4 and 6 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hiroji et al. (JP 50-059446), Tsunogae et al. (US 2013/0281615) and Tsunogae et al. (US 2017/0129990).
Hiroji et al. disclose a composition comprising 20 g of a copolymer of 5-norbornene-2-isoxazolecarboxylate and cyclopentene and 0.4 g of dicumyl peroxide (Example 4).
Tsunogae et al. ‘615 disclose a composition comprising a cyclopentene ring-opening polymer (known as a rubber material) and 0.1 to 15 parts by weight of a cross-linking agent such as dicumyl peroxide (claim 1, [0002], [0067]).
Tsunogae et al. ‘990 disclose a composition comprising a cyclopentene ring-opening polymer (known as a rubber material) and 0.1 to 15 parts by weight of a cross-linking agent such as dicumyl peroxide (claims 1 and 6, [0002], [0076]).
	Thus, Hiroji et al., Tsunogae et al. ‘615 and Tsunogae et al. ‘900 do not teach or fairly suggest the claimed rubber composition comprising: 0.1 to 50 parts by weight of an organic peroxide with respect to 100 parts by weight of a cyclopentene ring-opening wherein if the organic peroxide includes dialkyl peroxide, the dialkyl peroxide is at least one selected from the group consisting of general formulas (4)-(6).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUI H CHIN/Primary Examiner, Art Unit 1762